Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 05/09/2022 has been entered. Claim 12 has been cancelled. Claim 27 is newly added. Claims 1 – 11, 13 – 14, and 21 – 27 are pending. Claims 11 and 13 – 14 remain withdrawn. The amendments find support in at least Figure 1.
Applicant’s amendments have overcome the previous rejection of;
Claims 1 – 10 and 22 under 102(a)(1) in view of Borchert (US 6,322,897)
Claims 21 and 23 – 26 under 103 in view of Borchert (US 6,322,897) in view of Seals (US 6,071,628)
	
Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 9, 22, 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (JP2016/003392, using espacenet translation)

Regarding claims 1, 4, and 22, Huang teaches a graded metal-ceramic composite comprising a metal matrix of copper (meeting the claimed limitation of claim 4) [0006], and ceramic particles (interpreted as microspheres, meeting claim 22) and wherein the ceramic particles are distributed in a gradient along a thickness direction by volume percent (meeting the claimed limitation of a first layer and second layer of microspheres on a first and second side, opposite the first side), wherein the graded metal-ceramic composite is produced by sintering [0009], meeting the claimed limitation of a sintered metal matrix). Wherein the grad metal-ceramic composite only ranges from 10 – 60 vol% [0006], meeting the claimed limitation that the graded metal-ceramic composite is a sintered metal matrix throughout from the first edge to the second edge. 
Wherein the ceramic particles are changed by volume percent (interpreted as the spatial gradation), which is determined by either the number of ceramic particles or the size of the ceramic particles or both, meeting the claimed limitations that the first and the second “spatial gradations” are determined by a number of or size of the microspheres. 

Regarding claims 2 – 3, Huang teaches the invention as applied above in claim 1. Huang teaches that the graded metal-ceramic composite only ranges from 10 – 60 vol% [0006], meeting the claimed limitation of that the sintered metal matrix is compositionally graded of claim 3. Given that the sintered metal matrix is compositionally graded with different materials, it would expected that the graded metal-ceramic composite would have a first and second portion of different densities. 

Regarding claim 5, Huang teaches the invention as applied above in claim 1. Huang teaches that the graded metal-ceramic composite only ranges from 10 – 60 vol% [0006], wherein the volume percent is interpreted as the spatial gradation, meeting the claimed limitation of the first and second spatial gradation being different. 

Regarding claim 7 – 8, Huang teaches the invention as applied above in claim 1. Hu teaches wherein the ceramic particles are changed by volume percent (interpreted as the spatial gradation), which is determined by either the number of ceramic particles or the size of the ceramic particles or both, meeting the claimed limitations that the first and the second “spatial gradations” are determined by a number of or size of the microspheres.  

Regarding claim 9, Huang teaches the invention as applied above in claim 1. Huang teaches that the graded metal-ceramic composite only ranges from 10 – 60 vol% [0006], meeting the claimed limitation of that the sintered metal matrix is compositionally graded. Given that the sintered metal matrix is compositionally graded with different materials, it would expected that the graded metal-ceramic composite would have a first and second portion of different densities. Huang teaches that the ceramic particles in different layers of the metal-ceramic composite have different volume percentages, that is the ceramic particles of the different layers would be spatially distributed differently. Specifically, the ceramic particles spatial distribution would be denser/more compact, meeting the claimed limitation. 

Regarding claim 24, Huang teaches the invention as applied above in claim 1. Huang teaches that the ceramic particles are between 5 and 100 µm, which meets the claimed range [0013].

Regarding claim 27, Huang teaches a graded metal-ceramic composite comprising a metal matrix of copper [0006], and ceramic particles (interpreted as microspheres) and wherein the ceramic particles are distributed in a gradient along a thickness direction by volume percent (meeting the claimed limitation of a first layer and second layer of microspheres on a first and second side, opposite the first side), wherein the graded metal-ceramic composite is produced by sintering [0009], meeting the claimed limitation of a sintered metal matrix). Wherein the grad metal-ceramic composite only ranges from 10 – 60 vol% [0006], meeting the claimed limitation that the graded metal-ceramic composite is a sintered metal matrix throughout from the first edge to the second edge with a first and second layer of microspheres. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 10, 21 – 22, 24, and 26 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN110238403, using espacenet translation) in view of Groza (US2006/0172073)

Regarding claims 1 – 3, 5, and 21 – 22, Li teaches a lightweight sandwich material for development of materials in aviation and navigation, comprising a sandwich layer made of a metal matrix composite of metal and hollow ceramic particles (meeting the claimed limitation of claim 21 and claim 22), and an outer layer of metal powder [0009], which is produced by sintering [0022] (meeting the claimed limitation of multilayered composite with a sintered metal matrix). 
Wherein the lightweight sandwich material comprises a first and second edge on a first and second side [Fig 1], wherein the hollow ceramic particles are distributed by volume percent in the metal matrix sandwich layer [0015] (meeting the claimed limitation that the spatial gradation (i.e. volume percent) is determined by one or both of a number of microspheres or size of microspheres)
Wherein the outer layer (interpreted as a first portion) of Li would reasonably be expected to have a different density than the sandwich layer (interpreted as a second portion), meeting claim 2.
Li does not explicitly teach that the sandwich layer has a first and second layer of hollow ceramic particles on a first and second side.

Groza teaches functionally graded material made by powder metallurgy in which the functionally graded material is metal matrices combined with a ceramic [0010, 0011]. Groza teaches that the functionally graded materially can be used in the defense, aerospace, electronics, or medical industries [0021] and that the gradient can be in composition and the gradient can be in a continuous or stepwise manner (that is, a first and second layer would be present) [0003] and teaches that forming gradients can create composite properties in a material [003]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the lightweight sandwich layer of Li and modified the sandwich layer to be a compositionally graded metal matrix with ceramic particles, as taught by Groza. As disclosed in Groza, formation of a gradient can create composite properties in materials for aerospace/defense, electronics, and medical. Given that Li and Groza are directed to the formation of metal matrices with ceramics via powder metallurgy, a person of ordinary skill in the art would have a reasonable expectation of success in forming a gradient composition in the sandwich material of Li. 
Wherein the metal matrix sandwich layer of Li in view of Groza would have a compositionally graded metal matrix material (meeting claim 3) with a first and second layer of hollow ceramic particles on a first and second side in which the first and second layer would have a different volume fraction of hollow ceramic particles (meeting the claimed limitation of claim 5). 
	
Regarding claim 4, Li in view of Groza teaches the invention as applied above in claim 1. Li teaches that the base metal can be aluminum [0073], meeting the claimed limitation. 

Regarding claim 9, Li in view of Groza teaches the invention as applied above in claim 1. Wherein the outer layer (interpreted as a first portion) of Li would reasonably be expected to have a different density than the sandwich layer (interpreted as a second portion), the metal matrix sandwich layer of Li in view of Groza would have a compositionally graded metal matrix material, and wherein the spatial distribution of the first and second layer of hollow ceramic particles would be different (that is, different volume fractions), meeting the claimed limitation of claim 9.

Regarding claims 6 and 10, Li in view of Groza teaches the invention as applied above in claims 1 and 9. Wherein the outer layer on the top and bottom of Li is interpreted as the first and second edge on a first and second side, and wherein the outer layer of metal powder is interpreted as the first and second buffer region between the first and second edge and first and second layer of microspheres, substantially devoid of microspheres (i.e. hollow ceramic particles) [Fig 1, Li]

Regarding claims 7 – 8, Li in view of Groza teaches the invention as applied above in claim 1. Li teaches the hollow ceramic particles are changed by volume fraction (interpreted as the spatial gradation), which is determined by either the number of hollow ceramic particles or the size of the ceramic particles or both, meeting the claimed limitations that the first and the second “spatial gradations” are determined by a number of or size of the microspheres.  

Regarding claim 24, Li in view of Groza teaches the invention as applied above in claim 1. Li teaches that the hollow ceramic particles have a diameter of 3 mm or less [0016], which overlaps with the claim range. It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Regarding claim 26, Li teaches a lightweight sandwich material for development of materials in aviation and navigation, comprising a sandwich layer made of a metal matrix composite of metal and hollow ceramic particles (meeting the claimed limitation of hollow microspheres), and an outer layer of metal powder [0009], which is produced by sintering [0022] (meeting the claimed limitation of multilayered composite with a sintered metal matrix). Wherein the lightweight sandwich material comprises a first and second edge on a first and second side [Fig 1], wherein the hollow ceramic particles are distributed by volume percent in the metal matrix sandwich layer [0015] (meeting the claimed limitation that the spatial gradation (i.e. volume percent) is determined by one or both of a number of microspheres or size of microspheres)

Li does not explicitly teach that the sandwich layer has a first and second layer of hollow ceramic particles on a first and second side.

Groza teaches functionally graded material made by powder metallurgy in which the functionally graded material is metal matrices combined with a ceramic [0010, 0011]. Groza teaches that the functionally graded materially can be used in the defense, aerospace, electronics, or medical industries [0021] and that the gradient can be in composition and the gradient can be in a continuous or stepwise manner (that is, a first and second layer would be present) [0003] and teaches that forming gradients can create composite properties in a material [003]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the lightweight sandwich layer of Li and modified the sandwich layer to be a compositionally graded metal matrix with ceramic particles, as taught by Groza. As disclosed in Groza, formation of a gradient can create composite properties in materials for aerospace/defense, electronics, and medical. Given that Li and Groza are directed to the formation of metal matrices with ceramics via powder metallurgy, a person of ordinary skill in the art would have a reasonable expectation of success in forming a gradient composition in the sandwich material of Li. 
Wherein the metal matrix sandwich layer of Li in view of Groza would have a compositionally graded metal matrix material (meeting the claimed limitation) with a first and second layer of hollow ceramic particles on a first and second side in which the first and second layer would have a different volume fraction of hollow ceramic particles (meeting the claimed limitation of a first and second spatial gradation being different). 


Regarding claim 27, Li teaches a lightweight sandwich material for development of materials in aviation and navigation, comprising a sandwich layer made of a metal matrix composite of metal and hollow ceramic particles (meeting the claimed limitation of microspheres), and an outer layer of metal powder [0009], which is produced by sintering [0022] (meeting the claimed limitation of multilayered composite with a sintered metal matrix). Wherein the lightweight sandwich material comprises a first and second edge on a first and second side [Fig 1], wherein the hollow ceramic particles are distributed by volume percent in the metal matrix sandwich layer [0015].
Li does not explicitly teach that the sandwich layer has a first and second layer of hollow ceramic particles on a first and second side.

Groza teaches functionally graded material made by powder metallurgy in which the functionally graded material is metal matrices combined with a ceramic [0010, 0011]. Groza teaches that the functionally graded materially can be used in the defense, aerospace, electronics, or medical industries [0021] and that the gradient can be in composition and the gradient can be in a continuous or stepwise manner (that is, a first and second layer would be present) [0003] and teaches that forming gradients can create composite properties in a material [003]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the lightweight sandwich layer of Li and modified the sandwich layer to be a compositionally graded metal matrix with ceramic particles, as taught by Groza. As disclosed in Groza, formation of a gradient can create composite properties in materials for aerospace/defense, electronics, and medical. Given that Li and Groza are directed to the formation of metal matrices with ceramics via powder metallurgy, a person of ordinary skill in the art would have a reasonable expectation of success in forming a gradient composition in the sandwich material of Li. 
Wherein the metal matrix sandwich layer of Li in view of Groza would have a first and second layer of hollow ceramic particles on a first and second side (meeting the claimed limitation). 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN110238403, using espacenet translation) in view of Groza (US2006/0172073), as applied to claim 1 above, in further view of Ceno Technologies (NPL, 2019), as evidenced by Seals (US 6,071,628).

Regarding claim 23, Li in view of Groza teaches the invention as applied above in claim 1. Li in view of Groza does not teach that the hollow ceramic particles comprise one of ytrria-stabilized zirconia and/or alumina-silica-iron glass.
Ceno Technologies teaches that cenospheres ae hollow ceramic particles also referred to as glass beads that are sought after for lightweight building materials that are inexpensive [paragraph 1]. Ceno technologies teaches that they also have excellent insulation and flame resistance [paragraph 1]. As evidenced by Seals, cenospheres comprises silica, alumina, and iron [Col 4, line 40], meeting the claimed limitation of alumina-silica-iron glass. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the lightweight sandwich material of Li in view of Groza using hollow ceramic particles, and used cenospheres as the hollow ceramic particles, as taught by Ceno Technologies. As taught by Ceno Technologies, Cenospheres are lightweight, inexpensive material that have insulating abilities and flame resistance and are sought after for lightweight building materials. 
 

 Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN110238403, using espacenet translation) in view of Groza (US2006/0172073), as applied to claim 21 above, in further view of Ceno Technologies (NPL, 2019) and Kumar (“Data characterizing tensile behavior of Cenosphere”, 2016, NPL)

Regarding claim 25, Li in view of Groza teaches the invention as applied above in claim 21. Li in view of Groza does not teach the ratio of the wall thickness to diameter of the hollow ceramic particles. 
Ceno Technologies teaches that cenospheres are hollow ceramic particles that are sought after for lightweight building materials that are inexpensive [paragraph 1]. Ceno technologies teaches that they also have excellent insulation and flame resistance [paragraph 1]. 
Kumar teaches using commercially available cenospheres for hollow filler material [page 3, top]. Kumar discloses that the wall thickness of commercially available cenospheres are 5 – 10% of the shell diameter [Table 1], which falls within the claimed range.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the lightweight sandwich material of Li in view of Groza using hollow ceramic particles, and used cenospheres as the hollow ceramic particles, as taught by Ceno Technologies. As taught by Ceno Technologies, Cenospheres are lightweight, inexpensive material that have insulating abilities and flame resistance and are sought after for lightweight building materials. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken used the commercially available cenospheres as taught Kumar. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07)
                                                                                                           

Response to Arguments
Applicant's amendments, and arguments thereto, have overcome the previous rejections of;
Claims 1 – 10 and 22 under 102(a)(1) in view of Borchert (US 6,322,897)
Claims 21 and 23 – 26 under 103 in view of Borchert (US 6,322,897) in view of Seals (US 6,071,628)
The examiner agrees that Borchert does not teach a graded multilayered composite with a sintered metal matrix having a first and second edge in which the metal matrix has a sintered metal matrix throughout. Borchert teaches that the sintered metal matrix gradually becomes ceramic. Therefore, the rejection is withdrawn. However, upon further consideration a new rejection is made of; 
Claims 1 – 5, 7 – 9, 22, 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (JP2016/003392, using espacenet translation)
Claims 1 – 10, 21 – 22, 24, and 26 - 27 under 35 U.S.C. 103 over Li (CN110238403) in view of Groza (US2006/0172073)
Claim 23 under 35 U.S.C. 103 over Li (CN110238403) in view of Groza (US2006/0172073) and Ceno Technologies (NPL, 2019), as evidenced by Seals (US 6,071,628).
Claim 25 under 35 U.S.C. 103 over Li (CN110238403) in view of Groza (US2006/0172073), Ceno Technologies (NPL) and Kumar (“Data characterizing tensile behavior of Cenosphere”, 2016, NPL)

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN108620594 – Ceramic/metal packaging material of gradient structure 
CN107805728 – Functionally gradient aluminum-based composite material

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735